Andrews, Judge
In Kammin v. O’Neal, 206 Ga. App. 855 (426 SE2d 633) (1992), we reversed the judgment for defendant O’Neal below due to the court’s failure to allow introduction of O’Neal’s misdemeanor conviction for possession of less than an ounce of marijuana in an attempt to impeach her. Id. at 857 (4). In O’Neal v. Kammin, 263 Ga. 218 (430 SE2d 586) (1993), the Supreme Court reversed, finding such a conviction is not one of moral turpitude. Accordingly, this court’s original judgment is vacated, and the judgment of the Supreme Court is hereby made the judgment of this court and the trial court’s judgment is affirmed.

Judgment affirmed.


Birdsong, P. J., and Beasley, J., concur.

Martin, Snow, Grant & Napier, Cubbedge Snow III, for appellee.